 



Exhibit 10.1

AMENDMENT NO. 5 dated as of March 31, 2005 to the Amended and Restated Credit,
Security, Guaranty and Pledge Agreement dated as of December 15, 2003 among
Lions Gate Entertainment Corp. and Lions Gate Entertainment Inc. (together, the
“Borrowers”), the Guarantors named therein, the Lenders referred to therein,
JPMorgan Chase Bank, National Association (formerly known as JPMorgan Chase
Bank), as Administrative Agent and as Issuing Bank for the Lenders (the
“Agent”), JPMorgan Chase Bank, National Association Toronto Branch (formerly
known as JPMorgan Chase Bank, Toronto Branch) as Canadian Agent, Fleet National
Bank , as Co-Syndication Agent and BNP Paribas, as Co-Syndication Agent (as the
same may be amended, supplemented or otherwise modified, the “Credit
Agreement”).

INTRODUCTORY STATEMENT

     The Lenders have made available to the Borrowers a credit facility pursuant
to the terms of the Credit Agreement.

     The Borrowers have informed the Agent that they, directly or indirectly,
intend to sell certain of their Canadian assets to Maple Pictures Corp.
(“Maple”), including (x) their equity interest in certain Canadian Subsidiaries,
(y) distribution rights and copyrights in certain items of Product and (z) the
majority of their equity interests in Christal Films Distribution Inc. In
connection with the sale of these assets, Lions Gate Films Corp. will acquire a
minority interest in Maple consisting of common and preferred shares of Maple,
and Lions Gate Entertainment Inc. will enter into a library distribution
agreement and an output agreement with Maple for the distribution of films for
which the Borrowers control distribution rights in Canada (the foregoing
transaction, “Maple Transaction”).

     The Borrowers have requested certain amendments to the Credit Agreement to,
among other things, permit them to enter into and perform their obligations in
connection with the Maple Transaction, to eliminate the Canadian Dollar Facility
and to increase the U.S. Dollar Revolving Credit Facility by US$15,000,000 and
the Lenders and the Agent have agreed to amend the Credit Agreement, all on the
terms and subject to the conditions herein set forth.

     Therefore, the parties hereto hereby agree as follows:

     Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning given them in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     Section 2. Amendments to the Credit Agreement. Subject to the satisfaction
of the conditions precedent set forth in Section 3 hereof, the Credit Agreement
is hereby amended as of the Effective Date (as hereinafter defined) as follows:

     (A) Article 1 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical sequences:

“ ‘Maple’ shall mean Maple Pictures Corp., a corporation incorporated pursuant
to the laws of Canada.”

“Maple Transaction” shall mean (i) the sale of (x) the equity interests owned,
directly or indirectly, by the Borrowers in certain of their Canadian
Subsidiaries, (y) distribution rights and copyrights in certain items of Product
and (z) the majority of the Borrowers’ equity interests in Christal Films
Distribution Inc. and (ii) the entering into of a library distribution agreement
and an output agreement with Maple, pursuant to documentation in form and
substance reasonably acceptable to the Administrative Agent.

     (B) Article 1 of the Credit Agreement is hereby further amended by
replacing the dollar amount US$200,000,000 with the dollar amount US$215,000,000
in the definition of “U.S. Dollar Revolving Credit Facility”.

     (C) Article 1 of the Credit Agreement is hereby further amended by deleting
each of the following terms in their entirety: “Canadian Agent”, “Canadian
Clearing Account”, “Canadian Dollar Cash Collateral Account”, “Canadian Dollar
Credit Commitment”, “Canadian Dollar Equivalent”, “Canadian Dollar Facility”,
“Canadian Dollar Lenders”, “Canadian Dollar Loans”, “Canadian Dollar Note”,
“Canadian Dollars”, “Canadian L/C Exposure”, “Canadian Plan”, “Canadian Prime
Rate”, and “Canadian Prime Rate Loan”. The Credit Agreement is amended in its
entirety by deleting all references to such terms in each place they occur.

     (D) Sections 2.3 and 2.4 of the Credit Agreement are deleted in their
entirety and all references thereto are deleted each place they occur. The
heading of Sections 2.3 is hereby amended by deleting the phrase “Canadian
Dollar Loans” and replacing it with the phrase “Not Used.”. The heading of
Section 2.4 of the Credit Agreement is hereby amended by deleting the phrase
“Bankers’ Acceptances” and replacing it with the phrase “Not Used.”.

     (E) Section 6.4 of the Credit Agreement is hereby amended by adding a new
clause (xvii) at the end thereof that reads as follows:

“(xvii) Investments in Maple consisting of 10 shares of the common stock of
Maple (representing 10% of the common stock of Maple outstanding at the closing
of the Maple Transaction) and $2,000,000 Canadian Dollars of Class A convertible
preferred shares of Maple which shares are being issued to Lions Gate Films
Corp. as part of the Maple Transaction.”

     (F) Section 6.7(a) is hereby amended to add the following subclause
(vii) after subclause (vi) appearing therein that reads as follows:

     “the sale of assets and the capital stock of certain Canadian Subsidiaries
as part of the

2



--------------------------------------------------------------------------------



 



     Maple Transaction.”

     (G) Section 6.15 of the Credit Agreement is hereby amended by replacing the
dollar amount “US$50,000,000” appearing in clause (x) thereof with the dollar
amount “US$60,000,000”.

     (H) The Credit Agreement is further amended to cancel the Canadian Dollar
Credit Commitment of JPMorgan Chase Bank, National Association in the amount of
US$15,000,000 and to increase its U.S. Dollar Revolving Credit Commitment by the
same amount.

     Section 3. Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction of all of the following conditions precedent (the
date on which all such conditions have been satisfied being herein called the
“Effective Date”):

     (A) the receipt by the Agent of counterparts of this Amendment which, when
taken together, bear the signatures of the Borrowers, each Guarantor, the Agent
and the Required Lenders;

     (B) the Agent shall have received and be satisfied with final versions of
all documentation to be executed in connection with the Maple Transaction; and

     (C) all legal matters incident to this Amendment shall be satisfactory to
Morgan, Lewis & Bockius LLP, counsel for the Agent.

     Section 4. Representations and Warranties. Each Credit Party represents and
warrants that:

     (A) after giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof as if such representations and
warranties had been made on and as of the date hereof (except to the extent that
any such representations and warranties specifically relate to an earlier date);

     (B) the receipt by the Agent of all fees as set forth in Section 5 of this
Amendment; and

     (C) after giving effect to this Amendment, no Event of Default or Default
will have occurred and be continuing on and as of the date hereof.

     Section 5. Further Assurances. At any time and from time to time, upon the
Agent’s request and at the sole expense of the Credit Parties, each Credit Party
will promptly and duly execute and deliver any and all further instruments and
documents and take such further action as the Agent reasonably deems necessary
to effect the purposes of this Amendment. Upon the Borrower’s reasonable request
and at the sole expense of the Credit Parties, the Agent shall execute and
deliver such terminations of security interest, intercreditor agreements, or
other documentation necessary to give effect to the Maple Transaction.

3



--------------------------------------------------------------------------------



 



     Section 6. Fundamental Documents. This Amendment is designated a
Fundamental Document by the Agent.

     Section 7. Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement and the other Fundamental Documents shall continue in full
force and effect in accordance with the provisions thereof on the date hereof.
As used in the Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereafter”, “hereto”, “hereof”, and words of similar import, shall,
unless the context otherwise requires, mean the Credit Agreement as amended by
this Amendment.

     Section 8. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

     Section 9. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.

     Section 10. Expenses. The Borrowers agree to pay all out-of-pocket expenses
incurred by the Agent in connection with the preparation, execution and delivery
of this Amendment, including, but not limited to, the reasonable fees and
disbursements of counsel for the Agent.

     Section 11. Headings. The headings of this Amendment are for the purposes
of reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be
duly executed as of the date first written above:

              BORROWERS:
 
            LIONS GATE ENTERTAINMENT CORP.

  By    

            Name:     Title:
 
            LIONS GATE ENTERTAINMENT INC.

  By    

       

      Name:

      Title:
 
       

     

  GUARANTORS:
 
   

  408376 B.C. LIMITED

  AM PSYCHO PRODUCTIONS, INC.

  ATTRACTION PRODUCTIONS LLC

  BLUE PRODUCTIONS INC.

  CINEPIX ANIMATION INC./ANIMATION CINEPIX INC.

  CINEPIX FILMS INC./FILMS CINEPIX INC.

  CONFIDENCE PRODUCTIONS, INC.

  COVEN PRODUCTIONS CORP.

  CUBE FORWARD PRODUCTIONS CORP.

  CUT PRODUCTIONS INC.

  DEAD ZONE PRODUCTION CORP.

  DEVILS REJECTS, INC.

  FINAL CUT PRODUCTIONS CORP.

  FIVE DAYS PRODUCTIONS CORP.

  FRAILTY PRODUCTIONS, INC.

  HIGH CONCEPT PRODUCTIONS INC.

  HYPERCUBE PRODUCTIONS CORP.

  KING OF THE WORLD PRODUCTIONS LLC

  LC PRODUCTIONS CORP.

  LG PICTURES INC.

  LIONS GATE FILMS CORP.

  LIONS GATE FILMS DEVELOPMENT CORP.

  LIONS GATE FILMS INC.

  LIONS GATE FILMS PRODUCTIONS CORP./PRODUCTIONS FILMS

  LIONS GATE S.A.R.F.

5



--------------------------------------------------------------------------------



 



     

  LIONS GATE MUSIC CORP.

  LIONS GATE RECORDS, INC.

  LIONS GATE STUDIO MANAGEMENT LTD.

  LIONS GATE TELEVISION CORP.

  LIONS GATE TELEVISION (ONTARIO) CORP.

  LIONS GATE TELEVISION DEVELOPMENT LLC

  LIONS GATE TELEVISION INC.

  LUCKY 7 PRODUCTIONS CORP.

  MISSING PRODUCTIONS CORP.

  MISSING PRODUCTIONS I CORP.

  MISSING PRODUCTIONS II CORP.

  MOTHER PRODUCTIONS CORP.

  M WAYS PRODUCTIONS CORP.

  M WAYS II PRODUCTIONS CORP.

  PLANETARY PRODUCTIONS, LLC

  PRESSURE PRODUCTIONS CORP.

  PRISONER OF LOVE PRODUCTIONS CORP.

  PROFILER PRODUCTIONS CORP.

  PSYCHO PRODUCTIONS SERVICES CORP.

  SHUTTERSPEED PRODUCTIONS CORP.

  TERRESTRIAL PRODUCTIONS CORP.

  VOID PRODUCTIONS CORP.

  WEEDS PRODUCTIONS INC.

  WIDOW PRODUCTIONS CORP.

  WILDFIRE PRODUCTIONS INC.

  WRITERS ON THE WAVE

  3F SERVICES, INC.

  ARIMA INC.

  ARTISAN ENTERTAINMENT INC.

  ARTISAN FILMED PRODUCTIONS, INC.

  ARTISAN HOME ENTERTAINMENT INC.

  ARTISAN MUSIC INC.

  ARTISAN PICTURES INC.

  ARTISAN RELEASING INC.

  ARTISAN TELEVISION INC.

  BD OPTICAL MEDIA, INC.

  BL DISTRIBUTION CORP.

  CAVE PRODUCTIONS, INC.

  FHCL, LLC

  FILM HOLDINGS CO.

  FUSION PRODUCTIONS, INC.

  LANDSCAPE ENTERTAINMENT CORP.

  POST PRODUCTION, INC.

  PUNISHER PRODUCTIONS, INC.

  SCREENING ROOM, INC.

6



--------------------------------------------------------------------------------



 



              SILENT DEVELOPMENT CORP.
VESTRON INC.
 
       

  By:    

      Name:

      Title:
 
            BLAIR WITCH FILM PARTNERS LTD.

  By:   Artisan Filmed Productions Inc.

  Its:   General Partner
 
       

  By:    

      Name:

      Title:
 
            LENDERS:
 
            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, (formerly known as
JPMorgan Chase Bank), individually and as Administrative Agent
 
       

  By         Name:     Title:     Address:      277 Park Avenue
                      16th Floor,
                       New York, NY 10172     Attention:     Garrett Verdone    
Facsimile:      (212) 899-2893

7



--------------------------------------------------------------------------------



 



              BANK LEUMI USA
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:
 
            BNP PARIBAS
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:
 
            CITY NATIONAL BANK
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:

8



--------------------------------------------------------------------------------



 



              FLEET NATIONAL BANK
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:
 
            ISRAEL DISCOUNT BANK OF NEW YORK
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:
 
            JP MORGAN CHASE BANK, TORONTO BRANCH, individually and as Canadian
Agent
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:

9



--------------------------------------------------------------------------------



 



              MANUFACTURERS BANK
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:
 
            U.S. BANK NATIONAL ASSOCIATION
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:
 
            SOCIETE GENERALE
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:
 
            THE LEWIS HORWITZ ORGANIZATION, a division of Imperial Capital Bank
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:

10



--------------------------------------------------------------------------------



 



              UNION BANK OF CALIFORNIA, N.A.
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:
 
            WESTLB AG (formerly Westdeutsche Landesbank
Girozentrale), NEW YORK BRANCH
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:
 
            THE ROYAL BANK OF SCOTLAND PLC
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:

11



--------------------------------------------------------------------------------



 



         
 
            GRAYSON & CO.
 
       

  By    

       

      Name:

      Title:

      Address:

      Attention:

      Facsimile:

12